DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12 and 14 – 20 are allowed.
	Fowler was considered again as applied in the Chinese Office Action mailed February 22, 2022, and does not fairly disclose independent claims 1, 6, 8, 10, 12, and 16.  Ultimately, it was decided that the broadest reasonable interpretation in view of the disclosure of the "throttle actuation assembly having an engageable member to operate a throttle associated with the motor" was not taught by Fowler since the "throttle actuation assembly" of the instant application makes actual changes to "operate" the throttle rather than merely hold the throttle static.

The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose a motorized vehicle as claimed in independent claim 1, further wherein the engageable member is moveable by the rider during operation of the motorized vehicle. The air vane (44) of Morris is moved when air from a fan hits it. Morris is further silent about how the fan is operated and it would not be obvious to further modify Morris to achieve the claimed invention. Claims 2 — 5 depend from claim 1, and therefore, are also allowed.

Regarding claim 6, Wuertz modified by Morris disclose the motorized vehicle of Claim 1. They do not further teach:
the throttle actuation assembly further comprises, a limiter member moveable relative to the body portion, wherein the moveable member includes at least a pliable portion;
a throttle cable engaging member within the body portion, wherein movement of the engageable member moves the throttle cable engaging member; and
wherein the throttle cable engaging member engages the limiter member to limit movement of the throttle cable engaging member. Claim 7 depends from claim 6, and is therefore also allowable.

Regarding claim 8, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but they do not teach the vehicle further comprising:
a side body panel extending over at least a portion of the motor;
an access panel selectively coupled to the side body panel, wherein the access panel includes a perforated region; and
a seal connected to the access panel to limit passage of air into an engine fan assembly to substantially through the perforated region. Claim 9 depends from claim 8, and therefore, is also allowable.

Regarding claim 10, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but does not further disclose the vehicle comprising:
a seat assembly having a seat portion and a base portion;
a removable member;
a wall portion extending from the base portion, wherein a track is formed at an internal surface of the wall portion;
wherein the removable member is held relative to the base portion in the track; and
wherein the removable member engaged into the track defines a storage volume within the seat assembly. Claim 11 depends from claim 10, and therefore, is also allowable.

Wuertz, modified by Morris and McAvey, discloses the motorized vehicle of Claim 12, but they do not explicitly teach wherein the body panel and the access panel are formed as one member. Claims 14 and 15 depend from claim 12, and therefore are also allowable.

Regarding claim 16, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but they do not disclose the vehicle further comprising:
a body panel fixed to the frame assembly and covering at least a portion of the motor;
a fill neck extending through the body panel; and
a sealing member configured to direct a flow of fluid away from the fill neck and over the body panel. In particular, the sealing member as claimed is not taught. Claims 17 — 20 depend from claim 16, and therefore, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611           

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611